By the Court.

Warner, J.
delivering the opinion.
[1.] In this case there was a motion made to dismiss the writ of error, on the ground that the errors complained of occurred in a cause between the plaintiff and Isaac Scott, andLewis W. Dubois; and the writ of error is in a case between said plaintiff and the Macon and Western Railroad. The plaintiff instituted his action of ejectment, as it appears from the record in the cause, to recover a certain tract or portion of land in the possession of the Macon and Western Railroad Company. The process, as it appears from the original writ, issued in favor of the plaintiff, Cox, against Issac Scott, of Bibb County, andLewis W. Dubois, of Pike County. Dubois was the only party served with process, as it appears from the record before us. The Macon and Western Railroad does not appear to have been a party to the suit, and is not named in the process. The writ of error is sued out in the name of Pinckney B. Cox vs. The Macon and Western Railroad Company.
[2.] We are of the opinion the objection as to the want of proper parties in the writ of error, is well taken; but the plaintiff is at liberty to amend his writ of error by the record, if he *271thinks proper to do so, by inserting therein the names of the parties to the orignal suit, who have been served with process. The plaintiff in error declining to amend, on the terms proposed by the Court, his writ of error was accordingly dismissed.